Title: From George Washington to John Langdon, 21 September 1775
From: Washington, George
To: Langdon, John

 

Sir,
Camp at Cambridge Septr 21st 1775

E’er this you must have heard of the taking, and retaking of your Ship; and of my ordering it to be delivered up to your Agent. I have promised the Officers, to wit Captn Broughton, Lieutt Glover, & another Subaltern whose name I cannot recollect, that I would recommd them to your notice & compensation. I should have done the same thing in behalf of the Men (for you must know the Vessell which retook yours was fitted out at the Publick expence, & manned with Soldiers for a particular Expedition) but for their exceeding ill behaviour upon that occasion—I was obliged to send for, & bring them here Prisoners instead of prosecuting a scheme I had in view with the People of Hallifax, & I hope to bestow a reward of a different kind upon them for their Mutinous behaviour. With very great esteem I am Sir Yr Most Obedt Hble Servt

Go: Washington

